              Case 3:19-cv-07270-WHA Document 46 Filed 04/23/20 Page 1 of 2



1    CONSUMER LAW PRACTICE                                  BELL LAW, LLC
     OF DANIEL T. LEBEL                                     Bryce B. Bell (pro hac vice)
2
     Daniel T. LeBel, CA Bar #246169                        Mark W. Schmitz (pro hac vice)
3    P.O. Box 720286                                        Andrew R. Taylor (pro hac vice
                                                            pending)
4    San Francisco, CA 94172                                2600 Grand Blvd., Suite 580
     Tel. 415-513-1414                                      Kansas City, MO 64108
5
     Fax 877-563-7848                                       Tel: 816-886-8206
6    danlebel@consumerlawpractice.com                       Fax: 816-817-8500
                                                            Bryce@BellLawKC.com
7    WADDELL LAW FIRM LLC                                   MS@BellLawKC.com
     A. Scott Waddell (pro hac vice)                        AT@ BellLawKC.com
8
     2600 Grand Blvd., Suite 580
9    Kansas City, MO 64108
     Tel: 816-914-5365
10   Fax: 816-817-8500
     scott@aswlawfirm.com
11

12   Attorneys for Plaintiffs

13
                                  UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15                                   SAN FRANCISCO DIVISION

16   JERMAINE THOMAS, et al.,                 )   Case No.: 3:19-cv-07270-WHA
                                              )
17
                    Plaintiffs,               )
18                                            )   CERTIFICATE OF SERVICE OF
     v.                                       )   PLAINTIFFS’ FIRST REQUESTS
19                                            )   FOR PRODUCTION OF DOCUMENTS
     CRICKET WIRELESS, LLC,                   )   TO DEFENDANT CRICKET
20
                                              )   WIRELESS, LLC.
21                  Defendants.               )

22

23

24

25

26

27

28
                                                  1

                      CERTIFICATE OF SERVICE OF PLAINTIFFS’ FIRST REQUESTS FOR
                        PRODUCTION OF DOCUMENTS TO CRICKET WIRELESS, LLC
                                      CASE NO. 3:19-CV-7270-WHA
              Case 3:19-cv-07270-WHA Document 46 Filed 04/23/20 Page 2 of 2



1                                   CERTIFICATE OF SERVICE
2
            The undersigned hereby certifies that, on April 23, 2020, Plaintiffs’ First Requests for
3
     Production of Documents to Defendant Cricket Wireless, LLC was served in a WORD and PDF
4
     format, along with a PDF copy of Exhibit A thereto, via email addressed to Archis A. Parasharami
5

6    (aparasharami@mayerbrown.com), Brantley Webb (bwebb@mayerbrown.com), Matthew D.

7    Ingber (mingber@mayerbrown.com), and Daniel E. Jones (djones@mayerbrown.com).
8

9    Dated: April 23, 2020                              Respectfully submitted,
10
                                                        /s/ Mark W. Schmitz
11
                                                        Mark W. Schmitz (pro hac vice)
12                                                      Bell Law, LLC
                                                        2600 Grand Blvd., Suite 580
13                                                      Kansas City, MO 64108
                                                        T: 816-886-8206
14
                                                        F: 816-817-8500
15                                                      MS@BellLawKC.com
                                                        Attorney for Plaintiffs
16
                                    CERTIFICATE OF SERVICE
17

18          I certify that, on April 23, 2020, I electronically filed the foregoing document with the
     United States District Court for the Northern District of California using the CM/ECF e-filing
19   system, with notice of case activity generated and sent to counsel of record.
20
                                                        /s/ Mark W. Schmitz
21

22

23

24

25

26

27

28
                                                    2

                     CERTIFICATE OF SERVICE OF PLAINTIFFS’ FIRST REQUESTS FOR
                       PRODUCTION OF DOCUMENTS TO CRICKET WIRELESS, LLC
                                     CASE NO. 3:19-CV-7270-WHA
